DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group I and species of Trypan blue as the only dye in the reply filed on June 9, 2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden to search all of the identified species.  This is not found persuasive because the instant application is a National Stage Entry and undue burden is not the standard. As set forth previously and below, the different dyes do not constitute a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Specification

The disclosure is objected to because of the following informalities: the specification does not contain the required “BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S)” section but rather a section labeled “Figure Legend”.  
Appropriate correction is required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 3, the phrases "preferably" and “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Please clarify.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 11 recites “[a] kit of parts” and whether this limitation breathes life into the body of the claim is not clear. This language suggests multiple parts in the kit, which would be met by the second recited alternative of “wherein the kit … comprises the compounds in multiple compositions” as each compound can be a separate item. Claim does allow for more than one dye and it is not clear if each of the multiple dyes would have to each be in a separate composition or if the multiple dyes could be in a single composition with each other but separate from the diglycerol or triglycerol. However, what constitutes a kit of parts with the first alternative of “wherein the kit comprises the compounds within a single composition” is not clear as then there is only a single, required item in the kit. It would appear that at least one additional, unrecited element must be present for this option to be considered a kit of parts as recited in the preamble.
There is insufficient antecedent basis for the limitation “the compounds” in line 2 and line 3 of the claim.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Melles et al. (US 2013/0045167) in view of Vowles (US 2013/0312897).
Melles et al. discloses staining compositions comprising a vital dye and a density increasing compound selected from the group consisting of water-soluble polymers and small inert molecules (whole document, e.g., abstract). Increasing the density of the staining composition was found to decrease the time it took for staining of the ocular structures to occur (¶ [0018]) while also not showing an effect or at least not a significant detrimental extent on the stability of the vital dye (¶ [0020]). Additionally, a composition having a sufficiently high viscosity may show a low mixing rate with rinsing liquids used during the procedures to allow for a high and narrowly localised concentration of the dye, allowing for a decrease in the time required for the dye to penetrate the ocular tissues and/or reduce the risk of undesired staining of surrounding tissues (¶ [0048]). Exemplary viscosity values are also given in ¶ [0048]. Preferably, the density increasing compound does not, or at least not significantly, affect the staining properties of the dye used (¶ [0029]) and is also preferably nonionic due to the difficulties in controlling the osmolarity of the staining composition (¶ [0030]). The presence of polyethylene glycol (PEG) was found to have a beneficial effect on vital dye stability, with this beneficial effect being observed in particular for trypan blue and PEG staining compositions (¶ [0020]). The concentration of dye in the composition is preferably 0.001-2 wt% and a number of narrower ranges are also disclosed, with 0.1 – 0.5% being the most preferable (¶ [0052]). For Trypan Blue (TB) specifically, a range of 0.05 – 0.5 wt% is disclosed (¶ [0053]). 
The presence of diglycerol or triglycerol in the dye composition is not disclosed.
Vowles discloses prosthetic menisci of the correct shape that are implanted into the knee in a collapsed and compact form whose interior is then injected with a liquid of high viscosity or polymer material setting to a gel or solid consistency to inflate the menisci structure to conform precisely to the external shape of the tibial plateau and femoral condyle (¶ [0027]). A wide range of biocompatible, viscous liquids or liquids settable to a gel or rubbery solid are well known in the art with given examples of biocompatible viscous liquids being diglycerols, polyglycerols or silicones (¶ [0073]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use diglycerol as the density and/or viscosity increasing agent in the vital dye compositions of Melles et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Vowles discloses that diglycerol is a biocompatible, viscous liquid that is suitable for injection into subjects. Melles et al. discloses that dye compositions of increased viscosity provide for benefits when used to stain ocular tissue during various procedures and the identify the compound used to increase the density can have an impact on the stability of the dye composition. Diglycerols are non-ionic and therefore can be used to increase the density without affecting the osmolarity of the final composition. The materials of both Melles et al. and Vowles are injected into and/or brought into contact with the tissue of a subject and to minimize the risk of infection, the person of ordinary skill in the art would provide the compositions in sterile form.
As to claim 11, no elements other than the composition are required and a container with the composition is rendered obvious by the combination of Melles et al. and Vowles reads on a kit comprising the compounds within a single composition as required by claim 11.

Claim(s) 1 – 3 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Melles et al. and Vowles as applied to claims 1 – 3 and 9 – 11 above, and further in view of Coroneo (US 6,372,449).
Melles et al. and Vowles are discussed above.
A kit comprising multiple sterile compositions is not disclosed.
Coroneo discloses identification of intraocular membranes and structures within the eye using a trypan blue solution (whole document, e.g., abstract). Generally, such trypan blue solutions comprise 0.05% to 3 % w/w trypan blue although0.1 – 0.3% w/w is the narrowest more preferable range disclosed (col 2, ln 26 – 29). The compositions are generally isotonic and for introduction into the eye are sterile, buffered and free of particulate material (col 2, ln 32 – 35). The solutions can be freshly prepared at the time of use with trypan blue powder being mixed with an ocularly compatible solution for instillation in the dye that can conveniently be provided by a two chamber unit with trypan blue in one chamber and the ocularly compatible solution in the other (col 2, ln 14 - 24). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide the components of the ocular stain as separate, sterile compositions with the different components (e.g., trypan blue dye and liquid comprising diglycerol) in the separate sterile compositions. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Coroneo discloses that trypan blue staining compositions are prepared at the time of use and the required components can be provided in separate chambers, which requires the ingredients to be in separate compositions with the diglycerol containing composition rendered obvious by Melles et al. and Vowles would be the ocularly compatible solution provided as one of the compositions. Providing the compositions in sterile form will provide the required sterile composition for introduction into the eye to stain the tissues of the eye to minimize the risk of infection from the dye containing composition. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618